Title: To James Madison from John Curtis, 11 September 1816
From: Curtis, John
To: Madison, James


        
          St Albans Sepr. 11. 1816.
        
        The Petition of John Curtis of St. Albans in the District of Vermont, Respectfully sheweth,
        That by the consideration and Judgment of the Circuit Court holden at Windsor, in said District on the 21 day of May AD 1816, your petitioner was sentenced to pay a fine to the United States the sum of ⟨tw⟩o thousand, three hundred and seventy eight dollars, and to pay cost of prosecution taxed at one hundred and forty four dollars, and ninety five cents, and stand committed untill said sentence be complied with. That pursuant to said sentence, the Marshal of said District on the 7th day of June AD 1816, committed your petitioner to the gaol in St Albans aforesaid, where he still remains. That your petitioner is brought into his present unfortunate situation, by attempting to smuggle contraband goods, amounting to between

seven and eight hundred dollars which were seized and adjudged forfeit to the United States. Your petitioner would further shew that within a few years past, by the unexpected failure of those indebted to him, and of others for whom he was responsible as bail, and otherwise, he has been striped of his property, such as could be converted into money, and his lands too much embarrassed ever to attempt to redeem them, that he is now quite advanced in life, infirm in body and feeble in health, and what is peculiarly mortifying, is, his total inability to pay said fine or even the cost of prosecution. In this destitute and unhappy condition, he with confidence appeals to the clemency of the President for relief, and prays that said fine and cost be remitted and your petitioner as in duty bound will ever pray,
        
          John Curtis
        
      